Opinion by
Judge Peters:
We are satisfied from the evidence in this case that the house erected on the grounds of appellant by appellee was not built either in workmanship or materials according to 'the spirit and meaning of the contract between the parties. But we have not the time to enter upon an analysis of the evidence to- determine whether the amount paid by appellant is as much as appellee reasonably deserves to have for the work and materials, or whether appellant has been profited more than the materials on her lot are reasonably worth. We, therefore, are constrained to reverse the judgment and remand the cause with directions to the court below to refer the case to the master to ascertain and report the value of the building erected on appellant’s, lot by appellee, its present condition- and -the condition it was in when appellee left it, and the difference between its value when appellee ceased to work on it and its value if it had been completed in workmanlike style.